DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claim17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2022.  However, Applicant should be mindful of rejoinder, which will happen if an independent claim is deemed allowable.

Information Disclosure Statement
The information disclosure statements filed 12/05/2019, 11/19/2020, 4/07/2021, and 8/25/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 12/05/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitska JP 2014-095348.

Re claim 1, Yoshitska (Figs. 1-6) teaches an exhaust structure for a saddle riding vehicle, the exhaust structure comprising: an exhaust pipe (291/292 as in Figs. 2-6) connected to an internal combustion engine (29); and a catalyst disposed in the exhaust pipe; the exhaust pipe including a catalyst case unit (at 31/32) housing the catalyst and an upstream side exhaust pipe (295/296—also the same is at 297/298, but this is not repeated throughout) disposed on an upstream side of the catalyst case unit (at 31/32); the catalyst case unit (at 31/32) having a larger diameter than the upstream side exhaust pipe (295/296); the upstream side exhaust pipe (295/296) being connected to the catalyst case unit (at 31/32) in a connecting portion (as shown in Figs. 3, 5, and 6) located on an upstream side of the catalyst in a flow of exhaust (as shown in Figs. 3, 5, and 6); in the connecting portion, an axis of the upstream side exhaust pipe (295/296) and an axis of the catalyst case unit (at 31/32) being in substantially right-angled positional relation to each other (as reasonably disclosed by Figs. 5-6).
For “substantially,” the Office notes Applicant’s exemplary range of 70-110 degrees.  Therefore, the relative term “substantially” is clearly understood.

Re claim 2, Yoshitska teaches claim 1.  Yoshitska further teaches wherein a plurality of the upstream side exhaust pipes (295/296/297/298) are connected to the catalyst case unit (at 31/32) in the connecting portion (as shown in Figs. 5-6).

Re claim 3, Yoshitska teaches claim 1.  Yoshitska further teaches wherein the plurality of upstream side exhaust pipes (295/296/297/298) are arranged alongside and substantially in parallel with each other in the connecting portion (as shown in Figs. 5-6).

Re claim 11, Yoshitska teaches claim 1.  Yoshitska further teaches wherein the axis of the catalyst case unit (at 31/32) extends in a forward-rearward direction of the vehicle (Figs. 1 and 5), and in a case where the axis of the catalyst case unit (at 31/32) and the axis of the upstream side exhaust pipe (295/296/297/298) are viewed in a direction orthogonal to the axis from above the catalyst case unit (as in Fig. 5), the axis of the upstream side exhaust pipe (295/296/297/298) and the axis of the catalyst case unit (at 31/32) are in substantially right-angled positional relation to each other (as in fgi. 5).

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masabumi et al. JP 60017220.

Re claim 1, Masabumi (Figs. 1-2) teaches an exhaust structure for a saddle riding vehicle, the exhaust structure comprising: an exhaust pipe (5/9) connected to an internal combustion engine; and a catalyst (14) disposed in the exhaust pipe; the exhaust pipe including a catalyst case unit (at 14) housing the catalyst and an upstream side exhaust pipe (5/9) disposed on an upstream side of the catalyst case unit (at 14); the catalyst case unit (at 14) having a larger diameter than the upstream side exhaust pipe (as shown in Fig. 2); the upstream side exhaust pipe (9) being connected to the catalyst case unit (at 14) in a connecting portion (10) located on an upstream side of the catalyst (14) in a flow of exhaust; in the connecting portion (10), an axis of the upstream side exhaust pipe (9) and an axis of the catalyst case unit (at 14) being in substantially right-angled positional relation to each other (this appears to be reasonably disclosed in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masabumi et al. JP 60017220 in view of Takaaki et al. JP 2016183652.

Re claim 5, Masabumi teaches claim 1 but not claim 5.  Takaaki teaches wherein the upstream side exhaust pipe extends from an exhaust port of the internal combustion engine to the catalyst case unit, and the catalyst case unit is disposed outward in a vehicle width direction with respect to the exhaust port (see Figs. 1-4, Fig. 3 in particular, with catalyst in 84 and exhaust port at 66).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Masabumi with “wherein the upstream side exhaust pipe extends from an exhaust port of the internal combustion engine to the catalyst case unit, and the catalyst case unit is disposed outward in a vehicle width direction with respect to the exhaust port” as taught by Takaaki, as Takaaki teaches an exemplary location for locating those parts in relation to the engine and motorcycle.

Allowable Subject Matter
Claims 4, 6-10, 12-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 4, the recitation of “as viewed in an axial direction of the axis of the catalyst case unit, the inward extending pipe portion of the upstream side exhaust pipe having a shorter distance of distances between the axes of the upstream side exhaust pipes and an inner surface of the catalyst case unit in a direction orthogonal to the axes of the upstream side exhaust pipes extends deeper into the inside of the catalyst case unit than the upstream side exhaust pipe having a longer distance,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 6, the recitation of “a plate thickness of the outside reinforcing member is smaller than a plate thickness of the inside reinforcing member,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 7 depends from claim 6.  Claim 12 is allowed for the same reason as claim 6, as it has the same limitation.  Claims 13-16 and 18-20 are allowable due to dependency on claim 12.  Claim 17 may be rejoined by being dependent on any of this allowable subject matter.
In claim 8, the recitation of “wherein the upstream side exhaust pipe includes a downward extending portion extending downward from the exhaust port and a sideward extending portion extending outward in the vehicle width direction from a lower end of the downward extending portion, and the sideward extending portion is connected to the catalyst case unit in the connecting portion,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 9 and 10 depend from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080110162 teaches reinforcing plates relevant to claim 6 in Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746